Citation Nr: 0207411	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating beyond 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1976 
to March 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  During the course of this appeal, the appellant's 
service-connected hypertension has been manifested by 
diastolic pressure predominantly less than 110 and systolic 
pressure always less than 200 with medication and without 
significant symptoms.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met at any time during the appeal 
period. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran was sent a letter by the RO in 
February 1997, in which he was informed of the evidence 
needed to assist the RO in addressing his claim.  The veteran 
responded to that correspondence in March 1997.  He also 
received a statement of the case and supplemental statements 
of the case which informed him of the evidence necessary to 
substantiate his claim, and the laws and regulations 
pertinent to his claim.  In addition, the RO has obtained 
private treatment records, and has examined the veteran in 
conjunction with his claim.  

There is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  In addition, 
the RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.  

In evaluating the appellant's request for a rating in excess 
of 10 percent, the Board will consider all of the pertinent 
medical evidence of record.  The medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (2001).  In so doing, it is 
the Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board attempts to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

Service connection for hypertension was granted in a July 
1998, Board decision, and in October 1998, the RO implemented 
that decision, and assigned a 10 percent evaluation, 
effective from April 15, 1992.  It was noted at that time 
that none of the veteran's medical records showed diastolic 
pressure that was persistently above 110 or systolic pressure 
that was persistently above 200.  It was stated that the most 
recent readings available from the VA medical center were 
132/80 on January 9, 1998 and 144/90 on May 27, 1998.  

The Board has reviewed VA and private medical records showing 
blood pressure readings from 1992 to 2000 and the VA 
examination reports of record.  The veteran was examined by 
VA in May 1992.   His blood pressure was recorded as 160/100.  
Private records show readings in 1992 which do not reflect 
diastolic pressure predominately 110 or more with definite 
symptoms.  While in October 1992, his blood pressure was 
152/119, it was noted at that time that he had not taken his 
medication in 2 days.  Approximately one month later, in 
November 1992, his blood pressure was 140/86, and the 
pertinent diagnosis was, hypertension, controlled.   

Private records subsequent to 1992, show readings in 1993, 
1994, 1995, 1996, 1997, 1998, 1999 and 2000.  During that 
time span, elevated diastolic readings of 110 or beyond are 
documented on some occasions.  In September 1993, the 
veteran's blood pressure was recorded as 140/110; and in July 
1995, as 180/116.  In September 1996, there were several 
diastolic readings at 110 or above 110.  On September 19, 
1996 his readings were 190/110, and 190/120; when taken a 2nd 
time, the readings were 174/108 and 180/120.  On September 
21, 1996, the readings were 150/120, and 160/120; when taken 
again, they were 162/104, and 160/100.  "Change medicines" 
was noted.  On September 23, 1996, the readings were, 160/110 
and 164/110.  Thereafter, the only elevated reading recorded 
occurred in March 2000 when 160/110 was noted.  

The veteran was examined for compensation purposes by VA in 
April 2000.  His history of hypertension was noted, and the 
examiner stated that the veteran continued to be on 
medication.  It was stated that the veteran had had no 
complications from his hypertension, no CVA or myocardial 
infarction.  It was noted that he was employed and had not 
been hospitalized recently.  On examination, it was noted 
that his blood pressure was 182/102.  The heart had regular 
sinus rhythm, and no murmurs were heard.  An EKG was noted to 
be normal and a chest X-ray was reported to show no cardiac 
enlargement.  Renal function tests were normal.  The 
pertinent diagnosis was, hypertension.   

The veteran's hypertension is presently evaluated as 10 
percent disabling under Diagnostic Code 7101 for 
hypertension.  The regulations pertaining to rating 
cardiovascular disorders, to include hypertension, were 
changed, effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In the instant case, the Board will consider whether the 
veteran in entitled to a higher rating under both the old and 
the new regulations.  The RO concluded that an increased 
evaluation was not warranted under either the old or the new 
rating criteria.

According to the hypertension regulations in effect prior to 
January 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more.  "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more with definite 
symptoms, and a 40 percent rating is warranted for diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms.  The maximum 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

The criteria for hypertension are slightly different under 
the new regulations.  A 10 percent evaluation is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more, 
and the maximum 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a finding of 
entitlement to a rating in excess of 10 percent between April 
15, 1992, and January 12, 1998 (the date of the promulgation 
of the new rating criteria) under the old rating criteria.  
The medical evidence does not show sustained diastolic 
hypertension with diastolic readings of 110 or more with 
definite symptoms.  The medical evidence shows that the 
veteran's diastolic readings over this period were 
predominantly in the 80s, 90s, and 100s.  Although there is 
evidence over this time of 3 or 4 readings of 110 or more, 
the evidence does not reveal sustained readings of 110 or 
more.  The elevated readings in October 1992 (noted when the 
veteran had discontinued his medication) and in September 
1993 as well as in July 1995 are isolated incidents and 
cannot be considered in any way sustained.  The Board notes 
that subsequent readings in 1996 show that while elevated 
diastolic readings were noted in September, the findings were 
sporadic and were taken while the veteran was undergoing a 
medicine change.  It is noted that at the end of the month, 
on September 26, 1996, his readings were 116/80 and 110/84.  
Readings on two separate occasions in March 1997 were 124/90, 
and 138/90, respectively.  Thus sustained elevated diastolic 
pressure is not shown.   

In addition, the record is silent for definite symptoms 
associated with hypertension.  For these reasons, the Board 
does not find that an increased rating is warranted under the 
old regulations at any time since his April 15, 1992.  

Nor does the evidence support a finding of entitlement to a 
rating in excess of 10 percent since January 12, 1998, under 
either the old or the new regulations.  As explained above, 
at no time since April 15, 1992, has the medical evidence 
supported a finding of a rating in excess of 10 percent under 
the old criteria for hypertension.  In addition, the record 
does not show diastolic pressure of predominately 110 or more 
with definite symptoms since January 12, 1998.  It is noted 
that on VA examination in April 2000, the examiner stated 
that the veteran had no complications from his hypertension, 
and diagnostic tests were normal.  

Since the effective date of the new regulations, the medical 
evidence does not show that an increased rating is warranted 
under the amended rating criteria.  In that regard, while an 
elevated diastolic reading was noted in March 2000 (160/110), 
this was an isolated reading.  Further, the next month, the 
veteran's blood pressure was 182/102.  

The Board notes that the criteria for hypertension did not 
change significantly in the amended regulations.  Other than 
slightly different notes following Diagnostic Code 7101, only 
change in the new Diagnostic Code is the elimination of the 
criteria of severity of symptoms from the regulation and the 
addition of the systolic pressure criteria.  Thus, the 
rationale for denying an increased evaluation under the old 
criteria is, in part, the same as that for denying an 
increased evaluation under the new criteria.  As detailed 
above, the veteran's diastolic pressure was not predominantly 
110 or more.  In addition, the medical evidence reveals that 
the veteran's systolic pressure has not been predominantly 
200 or more.  In fact, the medical evidence reveals that none 
of the blood pressure readings show systolic pressure of 200 
or more.  

The Board has considered the application of other Diagnostic 
Codes.  The Board does not find that the Diagnostic Code for 
arteriosclerotic heart disease (coronary artery disease) is 
for application in this case.  The Board notes that there is 
no instance in the record of findings indicating an enlarged 
heart.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  The Board 
notes that it has recharacterized the issue on appeal in 
order to comply with the Fenderson Court.  

The veteran has argued that a higher rating is warranted 
because the veteran is taking antihypertensive medication and 
that without it, his readings would be higher.  The Board 
notes that the current 10 percent evaluation contemplates 
that continuous medication is necessary for the control of 
hypertension.  The 10 percent evaluation currently assigned 
to the veteran's service-connected hypertension is proper, 
for the entire appeal period.  The preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent between April 15, 1992, and January 12, 
1998, according to the old rating criteria, and is against an 
evaluation in excess of 10 percent between January 12, 1998, 
and the present, under either the old or the new rating 
criteria.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is employed, and it 
was noted on the most recent examination that the veteran had 
not been hospitalized recently.  As is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

A claim for entitlement to an initial rating in excess of 10 
percent for hypertension is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

